Exhibit 10.25

Ryman Hospitality Properties, Inc. (the “Company”)

Summary of Director and Executive Officer Compensation

 

I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

 

Retainer

   2018  

Board retainer

   $ 60,000  

Lead Non-Management Director retainer

   $ 30,000  

Audit chair retainer

   $ 25,000  

Human Resources chair retainer

   $ 20,000  

Nominating and Corporate Governance chair retainer

   $ 15,000  

Human Resources/Nominating and Corporate Governance member retainer

   $ 7,500  

Audit member retainer

   $ 10,000  

Non-employee directors may elect payment in cash or may defer this portion of
their compensation and receive restricted stock units pursuant to the Company’s
2016 Omnibus Incentive Plan with a value equal to the fees, based on the fair
market value of the Company’s common stock on the date of issuance. Such
restricted stock units will be deferred until a specified date or the end of the
director’s service on the Board of Directors. All directors are reimbursed for
expenses incurred in attending meetings.

In addition, as of the date of our board meeting following our annual meeting of
stockholders, each non-employee director will receive an annual grant of
restricted stock units having a dollar value of $80,000, based on the fair
market value of the Company’s common stock on the date of grant. The restricted
stock units vest fully on the first anniversary of the date of grant, pursuant
to the Company’s 2016 Omnibus Incentive Plan, unless deferred by the director
until either a specified date or the end of the director’s service on the Board
of Directors. Directors will not receive fees for attending meetings.

 

II. Compensation of Named Executive Officers. The following table sets forth the
2018 annual base salaries and the fiscal 2017 short-term cash incentive
compensation provided to the Company’s Chief Executive Officer, the Company’s
Chief Financial Officer and the three other most highly compensated executive
officers to be named in the Company’s proxy statement to be filed in connection
with the 2018 annual meeting of stockholders (the “Named Executive Officers”).

 

     2018 Salary      Fiscal 2017
Bonus Amount  

Colin Reed

   $ 925,000      $ 2,248,831  

Mark Fioravanti

   $ 530,450      $ 937,480  

Bennett Westbrook

   $ 397,838      $ 562,488  

Patrick Chaffin

   $ 334,750      $ 468,426  

Scott Lynn

   $ 344,500      $ 468,426  

The above-described fiscal 2017 Bonus Amounts were paid pursuant to the
Company’s short-term cash incentive compensation program under the Company’s
2016 Omnibus Incentive Plan. In addition, certain performance-based restricted
stock unit awards under the Company’s Amended and Restated 2006 Omnibus
Incentive Plan with respect to performance periods ended December 31, 2017 will
vest on March 15, 2018, as will be reflected in Form 4 filings made with the
SEC.



--------------------------------------------------------------------------------

The following table sets forth the fiscal 2018 bonus targets as a percentage of
2018 base salary set for the Named Executive Officers:

 

     Threshold     Target     Maximum  

Colin Reed

     75 %      150 %      300 % 

Mark Fioravanti

     62.5 %      125 %      250 % 

Bennett Westbrook

     50 %      100 %      200 % 

Patrick Chaffin

     50 %      100 %      200 % 

Scott Lynn

     50 %      100 %      200 % 

The fiscal 2018 bonuses will be determined based upon the achievement of certain
goals and Company performance criteria, and if earned, will be paid pursuant to
the Company’s cash bonus program under the Company’s 2016 Omnibus Incentive
Plan.

The Named Executive Officers also receive long-term incentive awards, as
discussed below, pursuant to the Company’s stockholder-approved equity incentive
plans.

On February 21, 2018, the Named Executive Officers were granted the following
awards of time-based vesting restricted stock units (vesting ratably over four
years beginning on March 15, 2019) and the following awards of
performance-vesting restricted stock units for the 2018-2020 performance period
(of which up to 150% will vest on March 15, 2021 based on the achievement of
designated financial goals), pursuant to the Company’s 2016 Omnibus Incentive
Plan.

 

     Time-
Based
RSUs      Performance-
Based
RSUs  

Colin Reed

     17,929        16,823  

Mark Fioravanti

     5,712        5,360  

Bennett Westbrook

     2,856        2,680  

Patrick Chaffin

     2,403        2,255  

Scott Lynn

     2,473        2,320  

 

III. Additional Information. The foregoing information is summary in nature.
Additional information regarding the compensation of directors and named
executive officers may be provided in the Company’s filings with the SEC,
including the proxy statement to be filed in connection with the 2018 annual
meeting of stockholders.